Citation Nr: 0426873	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include undifferentiated 
schizophrenia.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's paravertebral and upper back 
myositis with a psychiatric overlay for the period prior to 
April 7, 1999.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's paravertebral and upper back 
myositis with cervical spine degenerative disc disease for 
the period on and after April 7, 1999.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's anxiety disorder for the period on 
and after April 7, 1999.  

5.  Entitlement to a temporary total evaluation for the 
veteran's paravertebral and upper back myositis with a 
psychiatric overlay under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between September 29, 
1992, and November 10, 1992.  
6.  Entitlement to a temporary total evaluation for the 
veteran's paravertebral and upper back myositis with a 
psychiatric overlay under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between August 30, 
1993, and October 5, 1993.  

7.  Entitlement to a temporary total evaluation for the 
veteran's paravertebral and upper back myositis with a 
psychiatric overlay under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between October 20, 
1993, and November 14, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1973 and additional active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
which denied service connection for a chronic psychiatric 
disorder "as a separate disability;" an increased 
disability evaluation for the veteran's paravertebral and 
upper back myositis with a psychiatric overlay; and temporary 
total evaluations for the veteran's paravertebral and upper 
back myositis with a psychiatric overlay under the provisions 
of 38 C.F.R. § 4.29 based upon periods of hospitalization 
between September 29, 1992, and November 10, 1992; August 30, 
1993, and October 5, 1993; and October 20, 1993, and November 
14, 1993.  In April 1994, the veteran submitted a notice of 
disagreement.  In January 1995, the San Juan, the 
Commonwealth of Puerto Rico, Regional Office issued a 
statement of the case (SOC) to the veteran and his accredited 
representative which addressed the issues of service 
connection for a psychiatric disorder "as a separate 
disability" and an increased evaluation for the veteran's 
back disability.  In January 1995, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of service 
connection for a psychiatric disorder "as a separate 
disability" and an increased evaluation for his back 
disability.  In April 1997, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  

In August 1999, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office recharacterized the veteran's 
service-connected back disability as paravertebral and upper 
back myositis with cervical spine degenerative disc disease 
evaluated as 30 percent disabling and an anxiety disorder 
evaluated as 30 percent disabling and effectuated the awards 
as of April 7, 1999.  In July 2000, the veteran informed the 
VA that he had moved to Florida.  In October 2000, the 
veteran's claims files were transferred to the St. 
Petersburg, Florida, Regional Office (RO).  

In June 2002, the Board determined that the issues of the 
veteran's entitlement to service connection for chronic 
undifferentiated-type schizophrenia; an evaluation in excess 
of 50 percent for his paravertebral and upper back myositis 
with a psychiatric overlay for the period prior to April 7, 
1999; and evaluations in excess of 30 percent for both his 
paravertebral and upper back myositis with cervical spine 
degenerative disc disease and his anxiety disorder for the 
period on and after April 7, 1999, required additional 
development of the record.  In September 2003, the Board 
remanded the issues of the veteran's entitlement to service 
connection for chronic undifferentiated-type schizophrenia; 
an evaluation in excess of 50 percent for his paravertebral 
and upper back myositis with a psychiatric overlay for the 
period prior to April 7, 1999; and evaluations in excess of 
30 percent for both his paravertebral and upper back myositis 
with cervical spine degenerative disc disease and his anxiety 
disorder for the period on and after April 7, 1999, to the RO 
for additional development.  The veteran is represented in 
this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which encompassed his psychiatric disabilities in March 1999 
and one which addressed his orthopedic disabilities in May 
1999.  A separate compensable evaluation for the veteran's 
anxiety disorder has been established since the March 1999 VA 
psychiatric examination for compensation purposes.  VA 
clinical documentation dated in 2002 reflects that the 
veteran's treating medical personnel have advanced 
impressions of major depression with psychotic features.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given these facts, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in determining the nature and severity of the 
veteran's spinal and psychiatric disabilities.  

In November 7, 1996, September 2002, and September 2003, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to psychiatric, spinal and 
other back disabilities.  The Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addresses the criteria for spinal and other 
back disabilities set forth in the amended regulations.  
In April 1994, the veteran submitted a claim of entitlement 
to service connection for lumbosacral spine degenerative disc 
disease.  The RO has not had an opportunity to act upon the 
claim.  The Board finds that the issue of service connection 
for lumbosacral degenerative disc disease to be inextricably 
intertwined with the certified issues of increased 
evaluations for the veteran's paravertebral and upper back 
myositis with cervical spine degenerative disc disease.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the RO's denial of temporary total evaluations for his 
paravertebral and upper back myositis with a psychiatric 
overlay under the provisions of 38 C.F.R. § 4.29 based upon 
periods of hospitalization between September 29, 1992, and 
November 10, 1992; August 30, 1993, and October 5, 1993; and 
October 20, 1993, and November 14, 1993.  The RO has not 
issued a SOC or a supplement statement of the case (SSOC) 
which addresses those issues.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment after August 
2003, not already of record, be forwarded 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his psychiatric and spinal 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
The examiner or examiners should advance 
an opinion as to (1) the etiology of any 
identified chronic acquired psychiatric 
and lumbosacral spine disabilities and 
(2) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric and/or 
lumbosacral spine disability was 
initially manifested during active 
service; otherwise originated during 
active service; is etiologically related 
to the veteran's service-connected 
disabilities; or has increased in 
severity beyond its natural progression 
secondary to his service-connected 
disabilities?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected paravertebral 
and upper back myositis with cervical 
spine degenerative disc disease and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the spine and 
the neck should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  

The examination is to take into 
consideration the criteria, both prior to 
and effective November 7, 1996 for rating 
psychiatric disabilities and the 
criteria, both prior to and effective 
September 26, 2003, for rating spinal and 
other back disorders.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Send the 
claims folders to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for lumbosacral degenerative 
disc disease.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

4.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to temporary total 
evaluations for his paravertebral and 
upper back myositis with a psychiatric 
overlay under the provisions of 38 C.F.R. 
§ 4.29 based upon periods of 
hospitalization between September 29, 
1992, and November 10, 1992; August 30, 
1993, and October 5, 1993; and October 
20, 1993, and November 14, 1993.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include 
undifferentiated schizophrenia; an 
evaluation in excess of 50 percent for 
his paravertebral and upper back myositis 
with a psychiatric overlay for the period 
prior to April 7, 1999; an evaluation in 
excess of 30 percent for his 
paravertebral and upper back myositis 
with cervical spine degenerative disc 
disease for the period on and after April 
7, 1999; and an evaluation in excess of 
30 percent for his anxiety disorder for 
the period on and after April 7, 1999, 
with express consideration of VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  


